*289Petition eor a Rehearing.
Dailey, J.
An able and earnest petition has been filed by the appellant Mattison O. Doherty in this cause, in which it is insisted that “this suit can only be maintained by the assignee, Alexander F. Ramsey.” This attacks the complaint upon the ground that there is a defect of parties plaintiff. It is charged in the complaint that there was a conspiracy formed by Fisher Doherty, Marshall D. Doherty and the firm of Fisher, Doherty & Son, composed of said Fisher Doherty and Marshall D. Doherty, with Mattison O. Doherty and the said Alexander F. Ramsey to defraud the creditors of said Fisher Doherty & Son, and that the assignment was made in furtherance of the scheme of the conspirators. In regard to this matter Elliott, J., in the opinion of this court, said: “The complaint charges that the assignment was fraudulent, and alleges that the assignee was a participant in the fraud, so that the rule that, where there is an. assignee under the voluntary assignment act, he must- sue to set aside fraudulent conveyances made by the debtor, does not apply.” In their brief counsel for the appellants say: It clearly appears from the allegations of the complaint, that Alexander F. Ramsey was duly appointed assignee of Marshall D. Doherty. In this assertion they are sustained by the record, for in it is averred “that prior to the taking of said confessed judgment by said bank” (The First National Bank of Crawfordsville, Indiana) “and as a part of the same transaction and as a part of said fraudulent scheme and conspiracy, the said Davidson, as attorney for said Marshall D. Doherty, made out and prepared a deed of assignment purporting to convey to his client, Alexander F. Ramsey, all the goods, chattels and stock *290in trade.” It necessarily follows that Alexander F. Ramsey was not in fact “an assignee under the voluntary assignment act” of F. Doherty & Son, but of an individual member of that firm, and therefore was very properly made a defendant in this cause, since it was instituted to recover a judgment against the firm and to set aside fraudulent conveyances made by the individual members of the firm.
We need not consider the question of the sufficiency of the complaint further, as counsel for the appellants, in concluding their criticism, say that “The complaint may be good against Mattison Doherty on demurrer.”
The second reason stated in the petition for rehearing is, that “There is no allegation that Mattison Doherty has sold, conveyed or converted the property to his own use,” and “he is not liable to a personal judgment.”
Counsel appeal to “the complaint and the whole record,” to support them in this contention.
We take the liberty of quoting briefly from the complaint. It contains, in substance, the following allegations:
First. That Fisher Doherty, Marshall D. Doherty and the firm of Fisher Doherty & Son, composed of said parties, were all insolvent in April, 1889, and that the firm and its individual members (as heretofore stated) then entered into a conspiracy with Mattison Doherty to defraud, by purchase of large amounts of goods on credit, in the name of the firm, and then to convert the goods into cash, and to conceal the money and part of the goods so purchased, and in furtherance of said conspiracy and design aforesaid, the Dohertys and Ramsey sold large amounts of goods, etc., purchased of the plaintiffs, etc., under the fraudulent scheme, whereby they obtained large amounts of money, to wit, $10,000, which they have received and converted to their own use, etc.”
*291We observe that appellants' counsel, near the close of their reply brief, say: “We do not ask the court to> hold the complaint bad, because the finding, judgment, and whole record show some of the material averments to be untrue. This is not our position. We ask the-court to grant us a new trial because the appellees failed to prove some of the most material allegations of their complaint. Allegations, without which, their complaint would be clearly bad on demurrer."
Elliott, J.,
after an examination of the evidence for this court, concludes his opinion by saying: “The evidence fully supports the finding of the trial court, and the record shows that the merits are entirely with the appellees."
We think the court did not err in the conclusion reached. The evidence fairly shows that Mattison O. Doherty aided in the fraud of the other appellants, and took, secreted and converted to his own use a large amount of money and property that should have been applied to the payment of the debts due the appellees, and if so, he is liable to a personal judgment for the value of the property thus taken, which would aggregate a sum much larger than the judgment rendered against him. The pretense for the transfer of some of the property to Mattison O. Doherty, was that it was in discharge of a preexisting debt owed by Fisher Doherty & Son to him, but no such claim was ever listed by Mattison for taxation, and there was evidence from which the court could fairly infer that none existed.
The case of Smith v. Freeman, 71 Ind. 85, was an action to recover damages growing out of a fraudulent combination and conspiracy to cheat and defraud the appellee. The complaint was upheld, declarations of a co-conspirator were admitted in evidence, and judgment rendered against the appellant, who sustained the same *292relation in that case that the appellant Mattison O. Doherty does in this, and, on appeal, the judgment was sustained.
In the case of Everroad v. Gabbert, 83 Ind. 489, the appellee sued the appellants, in the Bartholomew Circuit Court, to recover damages for the conversion of personal property. The jury found for the appellee. The court said: “The words ‘we, the jury, find for the plaintiff, ’ are equivalent to a finding that the appellee was the owner, and entitled to the immediate possession of the property described in the complaint, and that the appellants * * converted the same to their own use. There is but one finding for the appellee, and but one conversion found. The finding is against all the appellants, and finds them all jointly guilty.” Again, the court said: “The appellee insists that under section 41, of the code of 1852, 2 R. S. 1876, p. 51, the complaint in actions for torts is to be regarded as several, and that, therefore, the damages for a tort committed by several jointly may be severed. We think that under the code, as before its adoption, the complaint or declaration in actions for torts is to be regarded as several, and it was for this reason that at common law, though several were sued jointly, some might be found guilty and others not guilty. But it does not follow that under the code, any more than at common law, where two or more are found guilty of a joint wrong, the damages can be severed. * * * The object of the provision obviously is, to prevent a plaintiff who proves a good cause of action against part of the defendants, but not against the others, from being put to delay and expense of a new action. It was not intended to change the law in any other respect; but simply applies to actions upon contract the same rules which at common law were applied to actions of torts. By the rules of the common law, the damages *293for a tort committed by two or more jointly could not be severed. The code has not changed the law, in this respect.”
In Terrell v. Butterfield, Exr., 92 Ind. 1 (10, 11), the court said: “The jury might have found from the evidence before them, that both McCarty and Terrell, with full knowledge of the facts, participated in the wrongful conversion of Coburn’s money. In such case, the joint conversion of the money by McCarty and Terrell, mad'e them jointly liable therefor to Coburn or his executor.”
The case of Chamberlin v. Jones, 114 Ind. 458, in many of its features, is the counterpart of this case, so far as it involves the Dohertys. In it the material facts appear to be as follows: “In July 1884, Parrott & Co. were partners trading as merchants, and owners of a stock of goods worth $1,500. They were indebted to Jones, McKee & Co., for goods sold and delivered, to the amount of $458.76. The debt was evidenced by four promissory notes. Intending to cheat and defraud their creditors, and to prevent the plaintiffs from collecting their debt, the first named partners caused a bill of sale to be made, by which they assumed to transfer their entire stock to the defendant Chamberlin for > the nominal consideration of $650, the receipt of which they acknowledged in the written sale bill. It is charged that Chamberlin, participating in their fraudulent purpose, received the bill of sale and took possession of the stock, with the intent to place the goods beyond the reach of legal process, and that he neither paid nor agreed to pay anything for the stock, except that he agreed to account to Parrott & Co. for the surplus over $650. What was to be done with the $650, does not appear from the complaint. It is further charged that Chamberlin, with the co-operation of the other defendants, transferred the goods from the town of Melotte, Fountain county, *294the place where Parrott & Co. had previously carried on business, to the’ city of Lafayette; and that he had concealed and mixed them with his own goods, so that their identity was lost; and that he realized from the sale of the goods so taken and concealed, $500, for which he has never accounted.”
In that case, as in this, upon issues duly made, there was a finding and judgment against all the defendants. Chamberlin appealed, as Mattison O. Doherty here does. The argument on his behalf was predicated on the proposition that the facts stated in the complaint were not sufficient to constitute a cause of action against him; or, if they were, that they did not show a common liability with the other defendants.
The court said : ‘ ‘ The gravamen of the complaint against Chamberlin in the present case is, that he entered into a conspiracy with Parrott & Co., to assist them in defrauding their creditors, and that in pursuance thereof he took their goods under cover so as to screen them from legal process; that he converted the goods into money for the purpose of enabling his co-defendants to enjoy the surplus over $650, and that after consummating the scheme he had $500 in money, unaccounted for, in his hands, part of the proceeds of the goods sold and converted. * * * If he (such conspirator) conceals the property, or converts it into money, or otherwise puts it beyond the reach of legal process, he is guilty of a breach of duty, and a court of equity will compel him to account according to the justice of the case.”
In the case at bar, there was evidence which tends to show that the Dohertys combined to first obtain the appellees’ goods, and then to fraudulently dispose of them and put the proceeds thereof beyond the reach of legal process.
*295The question as to whether a conspiracy existed, is one peculiarly for the trial court, and where there is any evidence at all supporting the decision of that court upon the question, it will be respected by this court. Huckstep v. O’Hair, 8 Ind. 253; Smith v. Freeman, 71 Ind. 85 (92); Card v. State, 109 Ind. 415; Hunsinger v. Hofer, 110 Ind. 390.
The petition for rehearing is overruled.